Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ."
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,912,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant read on the allowed claims of US 10,912,361. The claimed strap attachment device (Claims 1 - 20) currently read on the claimed strap attachment device (Claims 1 - 22) of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara, US 7,490,876.
Regarding Claim 1, Kihara discloses a strap attachment device including a connecting plate (having a metallic surface 28) [configured to be attached to a surface material] and a strap connector 17 [configured to be attached to a strap], comprising: the connecting plate including a connector bore 21, the connecting plate being oriented along a first plane (see figures 1 and 2); the strap connector (17) including a flanged connector post 12 configured to be removably inserted into the connector bore (21); and a locking member 19 configured to releasably engage with the flanged connector post (12) to retain the flanged connector post (12) in an engaged position (after the member 19 latches with a ring 18 of the connector post) such that the flanged connector post (12) cannot be displaced in a direction orthogonal to the first plane while engaged (the locking member 19 is designed to biasedly engage the connector post and to latch the post within the bore 21 of the connecting plate).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the attachment device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastener disclosed by Kihara (US 7,490,876), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 12, Kihara discloses a bag comprising: a strap 11; a surface material 13; and a strap attachment device 10 including: a connecting plate 14 disposed on the surface material (13) and a strap connector 17 attached to the strap (11), wherein the connecting plate (14) includes a connector bore 21 and is oriented along a first plane, and wherein the strap connector (17) includes a flanged connector post 12 configured to be removably inserted into the connector bore (21); and a locking member 19 configured to releasably engage with the flanged connector post (12) to retain the flanged connector post (12) in an engaged position such that the flanged connector post (12) cannot be displaced in a direction orthogonal to the first plane while engaged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara, US 7,490,876.
Regarding Claim 2, Kihara discloses the strap attachment device of claim 1 further comprising: a pull track (inherently present since the "locking" member 19 has a spring mechanism within the connecting plate and said member 19 is moving within the track of the connector plate) disposed on the connecting plate; a knob 20 disposed within the pull track and attached to the spring-loaded locking member (19), the knob is configured (via a manipulation of said knob) to disengage the locking member (19) from the flanged connector post (12) responsive to a force (from the energized spring mechanism; column 2, lines 52 - 54) causing the knob (20) to move within the pull track (that is within the connecting plate) in a direction parallel to the first plane (in the direction that the locking member 19 is thrusting to the bore 21). 
Kihara does not explicitly disclose a pull tab disposed within the pull track since the knob (20) is present. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the knob of Kihara with a pull tab since it is well known in the art to interchangeably use a knob or a pull tab to manipulate a spring mechanism for the purpose of latching. It is common knowledge that a pull tab is used in a spring mechanism of a latch for quickly pulling the biased latch to disengage while a knob disengages the biased latch via rotation. Therefore, making obvious that it is well known in the fastener art for disengagement of a biased latching mechanism via pulling (using the pull tab) or rotation (using the knob). 
Regarding Claim 13, see the rejection of claim 2 above.
Allowable Subject Matter
Claims 3 - 11 and 14 - 22 would be allowable upon overcoming the rejection(s)  based on nonstatutory double patenting, set forth in this Office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677